IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

DAVID BROWNE, ANTONIO
CALDWELL, and LUCRETIA HALL,
on behalf of themselves and others

similarly situated PLAINTIFFS

V. CASE NO. 16-CV-5366

P.A.M. TRANSPORT, INC., et al. DEFENDANTS
OPINION AND ORDER

Defendant P.A.M. Transport, Inc. (“PAM”) has filed a Motion for Partial
Reconsideration of the Court’s Memorandum Opinion and Order on Defendant’s Motion
to Exclude Dr. Steve Viscelli. (Doc. 198). PAM seeks permission to designate a sur-
rebuttal expert on the trucking industry in addition to the sur-rebuttal survey expert PAM
has already been permitted. For the following reasons, PAM’s Motion is DENIED.

The default deadlines for expert disclosures laid out in Rule 26(a)(2) of the Federal
Rules of Civil Procedure are only applicable in the absence of deadlines set by the Court.
This Court set its own deadlines for initial and rebuttal expert disclosures in the Case
Management Order. (Doc. 104). Since sur-rebuttal experts were not contemplated in the
Court’s Order, PAM was not entitled to an expert to rebut Dr. Viscelli’s report. It was within
the Court's discretion to deny PAM any additional rebuttal expert after the October 14
deadline had passed. See Eckelkamp v. Beste, 315 F.3d 863, 872 (8th Cir. 2002) (finding
that the district court did not abuse its discretion in denying party's request to file a rebuttal
expert report when rebuttals were not provided for in the court’s scheduling order).

However, because PAM’s Motion to Exclude (Doc. 149), filed on November 4, 2019,
disclosed Dr. Kristen Backor’s identity and a statement of the facts and opinions to which
she would testify, in compliance with Rule 26(a)(2)(C) and within the time period
contemplated by Rule 26(a)(2)(D)(ii), and because Plaintiffs did not oppose PAM'’s
designation of Dr. Backor as a sur-rebuttal expert, the Court, in its discretion, granted that
portion of PAM’s motion. At that time, PAM did not provide the disclosures required by
Rule 26(a)(2) for any other proposed sur-rebuttal witness. Therefore, any further expert
PAM seeks to offer now is neither contemplated by the Court’s order nor within the default
period of Rule 26(a)(2)(D)(ii) and will not be permitted.

Nor does the Court find that PAM will be unfairly prejudiced or that the interests of
justice require that the pending Motion be granted. The content of Dr. Viscelli’s report has
not changed since October 14. PAM had an opportunity to object to the content of the
report and did so. The Court gave detailed responses as to why each objected-to portion
was admissible, and PAM has not offered any grounds, pursuant to Rule 60(b), for the
Court to reconsider that portion of its order. Any new objections PAM now raises to the
content of Dr. Viscelli’s report should have been raised in its initial motion. Finally, PAM
itself acknowledges that Dr. Viscelli’s opinions deal with “core issues in the case,” which
PAM was aware would be relevant and on which PAM was free to designate an expert in
compliance with the appropriate deadlines.

Therefore, PAM’s Motion oh Reconsideration (Doc. 198) is DENIED.

IT IS SO ORDERED on this

 
   

 

OKS
UNITED STATES DISTRICT JUDGE
